**    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

                                                           Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           19-JUN-2020
                                                           02:54 PM




             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---oOo---


        ESTATE ADMINISTRATIVE SERVICES LLC, Interim Personal
           Representative for the Estate of Philip Finn,
                   Respondent/Plaintiff-Appellee,

                                   vs.

     SIONE P. MOHULAMU, FALAULA TINOGA, SR., and SAMANTHA KALIKO,
                  Respondents/Defendants-Appellees,

                                   and

                           CHRISTY TIGILAU,
                   Petitioner/Defendant-Appellant.


                            SCWC-XX-XXXXXXX

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1RC181008145)

                             JUNE 19, 2020

     McKENNA, POLLACK, AND WILSON, JJ., WITH RECKTENWALD, C.J.,
             DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                 OPINION OF THE COURT BY McKENNA, J.
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER         **

                             I.   Introduction

      This certiorari proceeding arises out of the Intermediate

Court of Appeals’ (“ICA”) dismissal of a January 23, 2019 appeal

filed by Christy Tigilau (“Tigilau”).         Tigilau appealed a

judgment and writ of possession filed on January 10, 2019 by the

District Court of the First Circuit, Waiʻanae Division (“district

court”) in an ejectment case.1

      Pursuant to Hawaiʻi Revised Statutes (“HRS”) § 607-3 (2016),

Hawaiʻi state courts have discretionary power to waive the

prepayment of court costs where payment appears onerous.2               Court

rules also provide judges with discretion to waive costs,



1     According to Queen Emma Found. v. Tingco, 74 Haw. 294, 300 n.5, 845
P.2d 1186, 1189 n.5 (1992):

            Ejectment is a common law action once used to recover
            possession of land and for damages for the unlawful
            detention of its possession. The lessor or real party in
            interest had to establish title in order to warrant
            recovery. The common law action for ejectment has been
            modified by statute in many states and may come under the
            title of action for summary process, action for eviction,
            or forcible entry and detainer actions. See Black’s Law
            Dictionary 516 (6th ed. 1990).
74 Haw. at 300 n.5, 845 P.2d at 1189 n.5. According to Hawaiʻi Revised
Statutes § 604-6 (2016), district courts have jurisdiction over ejectment
proceedings where title to real estate does not come in question.

2     HRS § 607-3 (2016) states, “The judges of all the courts of the State
shall have discretionary power to waive the prepayment of costs or to reduce
or remit costs where, in special or extraordinary cases, the cost of any
suit, action, or proceeding may, to the judges, appear onerous.”


                                      2
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER          **

including Hawaiʻi Rules of Appellate Procedure Rule (“HRAP”) Rule

24 (2016),3 which provides in relevant part as follows:

            (a) Leave to proceed on appeal in forma pauperis from
            the . . . district . . . court . . . to the Hawaiʻi
            appellate courts. A motion for leave to proceed on
            appeal in forma pauperis from the . . . district . . .
            court . . . shall ordinarily be made in the first instance
            to the court . . . appealed from.

            A party to an action in the . . . district . . .
            court . . . who desires to proceed on appeal in forma
            pauperis may file in the appellate court a motion for leave
            to so proceed. The motion shall be accompanied by an
            affidavit or declaration, showing, in the detail prescribed
            by Form 4 of the Appendix of Forms, the party’s inability
            to pay the required filing fees or to give security for
            costs, the party’s belief that [the party] is entitled to
            redress, and a statement of the issues that the party
            intends to present on appeal. If the appeal is from a
            court, the motion shall show that application to the court
            appealed from for the relief sought is not
            practicable . . . .

            . . . .

            (c) Effect of denial of motion for leave to proceed in
            forma pauperis. If the motion to proceed in forma pauperis
            is denied the movant shall, within 10 days after the denial
            of such a motion, pay all unpaid filing fees and shall give
            security for costs. Failure of the unsuccessful movant to
            pay the unpaid filing fees or to give security for costs
            shall not affect the validity of the appeal, but is ground
            for such action as the appellate court having jurisdiction
            over the appeal deems appropriate, and may include
            dismissal of the appeal.

      Tigilau filed two motions to proceed in forma pauperis

(“IFP”) on appeal to the ICA.        The first motion provided little

information regarding Tigilau’s financial status, but the second

3     Other rules include Rule 2.2(19) (2013) of the Rules of the Circuit
Courts of the State of Hawaiʻi and Rule 2.2(13) (2013) of the Rules of the
District Courts of the State of Hawaiʻi, which both provide in part that
“[t]he court may waive costs and fees for good cause shown.”

                                      3
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

motion provided much greater detail.      In denying both motions,

the ICA ordered Tigilau to follow the portion of HRAP Rule 24(a)

stating that “[a] motion for leave to proceed on appeal [IFP]

. . . shall ordinarily be made in the first instance to the

court . . . appealed from.”     The ICA ordered Tigilau to either

file an IFP motion in the district court within ten days or pay

the filing fees in full.     The ICA also did not address whether

requiring Tigilau to pay the filing fees would be onerous under

HRS § 607-3.    After Tigilau did not file an IFP motion or pay

filing fees within ten days of the second order, on June 20,

2019, the ICA dismissed Tigilau’s appeal on that basis.

      Tigilau is a self-represented defendant appealing a writ of

possession in a residential ejectment case.       We hold that, under

the circumstances, the ICA abused its discretion in ordering

Tigilau to file IFP motions in the district court, in denying

Tigilau’s second IFP motion based on HRS § 607-3 and HRAP Rule

24, and then in dismissing her appeal.      We further hold that,

consistent with the fundamental tenet of Hawaiʻi law that

submissions of self-represented litigants should be interpreted

liberally, see Waltrip v. TS Enters., Inc., 140 Hawaiʻi 226, 239,

398 P.3d 815, 828 (2016), when courts have discretion in

applying court rules or statutes, they must consider the access
                                    4
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

to justice principle of reducing barriers to the civil justice

system for self-represented litigants.

      We therefore vacate the ICA’s June 20, 2019 “Order

Dismissing Appeal,” grant Tigilau’s motion to this court for IFP

status on appeal, and remand this case to the ICA for further

proceedings consistent with this opinion.

                            II.   Background

A.    District court proceedings

      On December 7, 2018, Estate Administrative Services, LLC,

Interim Personal Representative for the Estate of Philip Finn

(“Estate Services”) filed a complaint for ejectment in district

court.   The complaint alleged that Philip Finn was the owner of

a property and that various people, including Tigilau, were

occupying the property without a rental agreement or an

ownership interest in the property and refused to vacate.        After

various proceedings, on January 10, 2019, the district court

entered a judgment for possession and issued a writ of

possession as to Tigilau.     On January 20, 2019, Tigilau was

served with the judgment for possession and writ of possession,

as well as notice of Estate Services’ intent to execute the writ

of possession.    On February 13, 2019, Tigilau was removed from

the property by deputy sheriffs.
                                    5
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

B.    ICA proceedings

      On January 23, 2019, Tigilau filed a notice of appeal in

the ICA.

      Tigilau filed a motion to proceed IFP along with her notice

of appeal, stating that she could not afford the costs of the

appeal (“first IFP motion”).4       On January 25, 2019, the ICA

entered an order denying Tigilau’s first IFP motion.              The order

stated in relevant part:

           (2)    “A motion for leave to proceed on appeal
                  [IFP] . . . shall ordinarily be made in the
                  first instance to the court . . . appealed
                  from.” HRAP Rule 24(a). Exceptions exist if
                  the motion shows “that application to the court
                  appealed from for the relief sought is not
                  practicable, or that the court appealed from
                  has denied an application, or has failed to
                  afford the requested relief, with the reasons
                  given by the court appealed from for its
                  action.” Id.; and

           (3)    Tigilau fails to demonstrate compliance with
                  HRAP Rule 24(a), or that any exceptions apply
                  here.

           Therefore, IT IS HEREBY ORDERED that the motion is
           denied without prejudice to Tigilau seeking relief in
           the underlying case, as follows:

           (1)    Within ten (10) days from the date of this
                  order, Tigilau shall either (i) file in the
                  underlying case a motion for leave to proceed


4   In deciding whether an IFP motion should be granted, with the obvious
exception of a lack of subject matter jurisdiction, it is an abuse of
discretion for a court to address the merits of the legal issues a party
seeking IFP status seeks to raise. See Blaisdell v. Dep’t of Pub. Safety,
113 Hawaiʻi 315, 320-21, 151 P.3d 796, 801-02 (2007). We therefore do not
address the merits of Tigilau’s defenses in the district court or the issues
she seeks to raise on appeal.

                                      6
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

                 on appeal [IFP] that complies with HRAP Rule
                 24(a), or (ii) pay the filing fees in the full
                 amount to the Supreme Court Clerk’s Office.
                 Failure to file in the underlying case a motion
                 for leave to proceed on appeal [IFP] or pay the
                 filing fees may result in the appeal being
                 dismissed. See HRAP Rule 24(c)[.]

      Thus, the ICA ordered Tigilau to file an IFP motion in the

district court or pay the filing fee within 10 days.            She did

neither.   Instead, on February 7, 2019, Tigilau filed a second

motion for leave to proceed on appeal IFP in the ICA (“second

IFP motion”).    This time, Tigilau submitted a notarized Form 4

to the HRAP, an “Affidavit to Accompany Motion for Leave to

Appeal [IFP].”     In the affidavit, Tigilau attested under oath

that January 6, 2011 had been the last date she had been

employed and that her monthly wage at the time had been $560.00.

She also attested that she had not received any income within

the last twelve months; she did not have any cash or a checking

or savings account; and she did not own any real estate, stocks,

bonds, notes, automobiles, or other valuable property (excluding

ordinary household furnishings and clothing).

      On June 4, 2019, the ICA entered an order denying Tigilau’s

second IFP motion.5     The ICA denied the second IFP motion on the


5     In the meantime, Tigilau filed a jurisdictional statement on February
7, 2019, and another jurisdictional statement and a motion for a thirty-day
extension to file her opening brief on May 20, 2019. The district court
                                                              (continued. . .)
                                      7
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **

same grounds as the first, and again ordered Tigilau to file an

IFP motion in the district court or pay the filing fees within

ten days or risk dismissal of her appeal.6             The ICA stated in

relevant part:

                  (1) On January 25, 2019, the court denied Tigilau’s
            January 23, 2019 motion for leave to proceed on appeal
            [IFP] without prejudice to her seeking relief in the
            underlying district court case . . . because she did not
            demonstrate that she first sought relief in the underlying
            case, consistent with [HRAP Rule 24(a)] or that any
            exceptions applied;

                     (2) Tigilau again seeks leave to proceed on appeal
            [IFP];

                  (3) “A motion for leave to proceed on appeal
            [IFP] . . . shall ordinarily be made in the first instance
            to the court . . . appealed from.” HRAP Rule 24(a).
            Exceptions exist if the motion shows “that application to
            the court appealed from for the relief sought is not
            practicable, or that the court appealed from has denied an
            application, or has failed to afford the requested relief,
            with the reasons given by the court appealed from for its
            action.” Id. Again, Tigilau fails to demonstrate
            compliance with HRAP Rule 24(a), or that any exceptions
            apply here;[7]


(continued. . .)
clerk filed a record on appeal and amended records on appeal on February 27
and 28, and May 23, 2019.

6     Both orders of denial also did not give Tigilau the option of stating
whether filing a motion in the district court would not be practicable, as
provided by HRAP Rule 24(a).

7     The ICA also stated as follows, which is not relevant based on
Blaisdell, supra note 4, and which, in any event, was not a basis upon which
Tigilau’s appeal was eventually dismissed, as the dismissal was based solely
on Tigilau’s alleged failure to comply with HRAP Rule 24:

            (4) In addition, Tigilau is required to serve a filed copy
            of the notice of appeal on each other party, and file a
            proof of service within seven days after filing the notice
            of appeal. HRAP Rule 3(e)(1). Further, Tigilau is
            required to serve all other parties with all documents she
                                                              (continued. . .)
                                         8
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **


            . . . .

                  Therefore, IT IS HEREBY ORDERED that the Motion is
            denied without prejudice to Tigilau seeking relief in the
            underlying district court case . . . as follows:

                  (1)   Within ten (10) days from the date of
                  this order, Tigilau shall either (i) file in
                  the underlying case a motion for leave to
                  proceed on appeal [IFP] that complies with HRAP
                  Rule 24(a), or (ii) pay the filing fees in the
                  full amount to the Supreme Court Clerk’s
                  Office. Failure to file in the underlying case
                  a motion for leave to proceed on appeal [IFP]
                  or pay the filing fees may result in the appeal
                  being dismissed. See HRAP Rule 24(c)[.8]
                  . . . .

      Tigilau did not pay the appellate filing fee or file a

motion for leave to proceed on appeal IFP in the district court

case within ten days.9      Then, on June 20, 2019, the ICA entered


(continued. . .)
            files in this appeal, and file proof of service of the
            documents. See HRAP Rule 25(b)-(d). The record does not
            reflect that Tigilau served Defendants-Appellees Sione P.
            Mohulamu, Falaula Tinoga, Sr., or Samantha Kaliko with the
            notice of appeal, the instant Motion, or any other
            documents she filed in this appeal.

8     The ICA furthered ordered as follows, which is not relevant to the
issues in this certiorari proceeding, see supra notes 4 and 7:

            IT IS FURTHER ORDERED that within ten days from the
            date of this order, Tigilau shall file a certificate
            of service, consistent with HRAP Rule 25(b) through
            (d), indicating she served Defendants-Appellees Sione
            P. Mohulamu, Falaula Tinoga, Sr., and Samantha Kaliko
            with filed copies of every document she filed in this
            appeal. Failure to timely comply with this order may
            result in sanctions.

9     On June 18, 2019, in response to the portion of the ICA’s order
discussed in note 7, supra, Tigilau filed a motion requesting the addresses
of all the other named defendants. Tigilau explained that she needed
                                                              (continued. . .)
                                      9
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

an “Order Dismissing Appeal.”10       In this order, the ICA repeated

the procedural history above regarding Tigilau’s motions to

proceed IFP.      The ICA stated in relevant part as follows:

            (8)   On June 4, 2019, the court, among other things,
                  denied Tigilau’s February 7, 2019 motion for
                  leave to proceed [IFP] again without prejudice
                  to Tigilau, within ten days from the order,
                  either filing in the underlying case a motion
                  for leave to proceed on appeal [IFP] that
                  complied with HRAP Rule 24(a), or paying the
                  filing fees in the full amount. . . . The
                  court again cautioned Tigilau that “[f]ailure
                  to file in the underlying case a motion for
                  leave to proceed on appeal [IFP] or pay the
                  filing fees may result in the appeal being
                  dismissed. See HRAP Rule 24(c);”

            (9)   Tigilau has not paid the filing fees, filed in
                  the underlying case a motion for leave to
                  proceed on appeal [IFP], or taken any further
                  action in this appeal.[11] Consistent with the


(continued. . .)
addresses for Sione P. Mohulamu, Falaula Tinoga, Sr., and Samantha Kaliko in
order to serve them, in compliance with the ICA’s order. Tigilau included a
declaration stating the following:

            (1)   That I am not a lawyer;
            (2)   That I was only defending myself;
            (3)   That I have not been given adequate, effective
                  and meaningful access to any of the courts in
                  the State of Hawaii.
            (4)   That I need the addresses of Sione P. Mohulamu,
                  Falaula Tinoga Sr., Samantha Kaliko to gain
                  adequate, effective and meaningful access to
                  this Honorable Court.

10    Although no stipulation existed, the document signed by the ICA was
actually captioned “Order Approving Stipulation to Dismiss Appeal.” On July
12, 2019, a single-judge order was entered correcting the title of the
document to “Order Dismissing Appeal.” On February 13, 2020, after this
court’s August 26, 2019 acceptance of certiorari, Tigilau filed a document
requesting information regarding this correction.

11    But see supra notes 9 and 13.


                                      10
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

                  June 4, 2019 order and HRAP Rule 24(c),
                  dismissal of the appeal is warranted.

                  Therefore, IT IS HEREBY ORDERED that the appeal
            is dismissed.[12]

                  IT IS FURTHER ORDERED that all pending motions
            are dismissed.[13]

      The ICA concluded that dismissal of Tigilau’s appeal was

warranted based on its prior rulings and HRAP Rule 24(c), and it

dismissed Tigilau’s appeal.




12    The ICA also stated as follows:

            (5)   On February 27, 2019, the district court clerk
                  filed the record on appeal and the appellate
                  clerk notified Tigilau that the statement of
                  jurisdiction and opening brief were due on or
                  before March 11, 2019, and April 8, 2019,
                  respectively;

            (6)   Tigilau failed to timely file either document
                  or request an extension of time, and therefore
                  is in default;

            (7)   On May 20, 2019, Tigilau filed a late statement
                  of jurisdiction without the court’s permission,
                  and a motion for extension of time for the
                  opening brief[.]

As Tigilau had never been placed on notice that these issues could result in
dismissal of her appeal, which would have made dismissal on any of these
bases improper, see In re Marn Family Litig., 132 Hawaiʻi 165, 170, 319 P.3d
1173, 1178 (2014), and because the language of the ICA’s dismissal order
indicates that dismissal of Tigilau’s appeal was based solely HRAP Rule 24,
we do not further discuss these matters.

13    Tigilau had filed a motion for a thirty-day extension to file her
opening brief on May 20, 2019 and a motion for the clerk of the court to give
her the addresses of the other parties on June 18, 2019.


                                        11
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

C.    Certiorari application

      On July 10, 2019, Tigilau filed an application for writ of

certiorari.    In relevant part, Tigilau explains that she “feels

that this Honorable Court is prejudice[d] against her for not

having the funds necessary to pay [the appellate filing fee].”

Tigilau also states she “knows that she must file a motion for

leave to proceed on appeal [IFP] per court that she enters.[14]

Therefore as mentioned she did file her motion for leave to

proceed on appeal [IFP].”

      Along with her certiorari application, Tigilau filed a

motion to proceed IFP on appeal, which we grant.

                        III.   Standards of review

A.    Interpretation of statutes and court rules

      “When interpreting rules promulgated by the court,

principles of statutory construction apply.”           Kawamata Farms,

Inc. v. United Agri Products, 86 Hawaiʻi 214, 255, 948 P.2d 1055,

1096 (1997) (quoting State v. Baron, 80 Hawaiʻi 107, 113, 905
P.2d 613, 619 (1995)).      “The standard of review for statutory

construction is well-established.         The interpretation of a


14    It thus appears Tigilau’s understanding was that the IFP motion must be
filed in the court she seeks to access, which is not an unreasonable
understanding.


                                     12
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

statute is a question of law which this court reviews de novo.”
Id. (quoting State v. Wells, 78 Hawaiʻi 373, 376, 894 P.2d 70,

73 (1995)).

B.    Ruling on a motion to proceed IFP

      A court’s ruling on a motion to proceed IFP is reviewed for

an abuse of discretion.     Blaisdell, 113 Hawaiʻi at 319, 151 P.3d

at 800.   An abuse of discretion occurs if a trial court has

clearly exceeded the bounds of reason or has disregarded rules

or principles of law or practice to the substantial detriment of

a party litigant.    State v. Davia, 87 Hawaiʻi 249, 253, 953 P.2d
1347, 1351 (1998) (internal quotation mark and citations

omitted).

                            IV.   Discussion

A.   Under the circumstances, the ICA abused its discretion in
requiring Tigilau to file an IFP motion in the district court,
by denying her second IFP motion, and by dismissing her appeal

      Tigilau filed two motions to proceed IFP on appeal.       The

ICA denied both motions based solely on language in HRAP Rule

24(a), which provides in part that “[a] motion for leave to

proceed on appeal [IFP] . . . shall ordinarily be made in the

first instance to the court . . . appealed from.”

      In denying Tigilau’s two IFP motions, the ICA ordered that

she either file an IFP motion in the district court within ten
                                   13
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER          **

days or pay filing fees in full.          The ICA also stated in both

orders that her failure to comply could result in a dismissal of

Tigilau’s appeal pursuant to HRAP Rule 24(c).           As the ICA orders

denying Tigilau’s first and second IFP motions recognized,

however, HRAP Rule 24 does not require a litigant to file an IFP

motion in the court appealed from.

      Although subsection (a) of HRAP Rule 24 provides (with

emphasis added) that an IFP motion “shall ordinarily be made in

the first instance to the court . . . appealed from[,]” it also

provides that “[a] party to an action in the           . . .

district . . . court . . . who desires to proceed on

appeal [IFP] may file in the appellate court a motion for leave

to so proceed” and that an IFP motion filed in an appellate

court “shall show that application to the court appealed from

for the relief sought is not practicable” if an IFP motion has

not been filed in the court appealed from.          Thus, HRAP Rule

24(a) does not actually require the filing of an IFP motion in

the lower court, and it allows an IFP motion to be granted if

filing a motion in the court appealed from would not be

practicable.15


15    The dissent asserts that HRAP Rule 24(a) is unambiguous.   For these
reasons, we disagree.

                                     14
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

      In this regard, the language of HRAP Rule 24(a) indicating

that an IFP motion shall ordinarily be made in the first

instance to the court appealed from contemplates that the

appellant was a party who was required to pay some costs below.

That party is usually the plaintiff.      At minimum, the structure

of the rule contemplates that the court being appealed from

would have greater information than the appellate court as to an

appealing party’s ability to pay filing fees.       This is not

always the case, especially in an appeal brought by a self-

represented defendant in an ejectment case.       An appellate court

would generally be just as readily able to evaluate whether a

self-represented defendant would qualify for IFP status, based

on financial information submitted to the appellate court.

      In addition, especially because Tigilau is a self-

represented defendant appealing a writ of possession in a

residential ejectment case, even if the ICA had discretion to

order a remand, HRAP Rule 24(a) states that the appellant has

the option of explaining why filing a motion in the lower court

would not be practicable.     This option was not provided to

Tigilau, and the ICA had the discretion to address

practicability on its own accord.



                                   15
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

      Moreover, ordering an appellant to file an IFP motion in

the district court does not promote efficiency.       It takes very

little time for an appellate court to address and decide an IFP

motion.   An appeal of a judgment and writ of possession is an

urgent matter.    And whether or not an appeal concerns an urgent

matter, the interests of judicial economy make an order

requiring an appellant to refile an IFP motion in a lower court

even more impracticable, when the appellate court is readily

able to evaluate an appellant’s IFP application.       Unless there

is a real concern that the financial information provided by an

appellant is misleading or insufficient, and the appellate court

has reason to believe that the lower court may be in a better

position to evaluate the information, there would be little

reason to require that an appellant first file a motion in the

lower court.

      In Tigilau’s case, because of the urgency of her appeal in

relation to the time it would take the district court to finally

determine whether she would be granted IFP status, the ICA

should have exercised its discretion to rule on her IFP motion.

The ICA entered orders with instructions.       The ICA orders would

have required Tigilau to ascertain where and how to file an IFP

motion in the district court.      If such motion were filed, a
                                   16
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        **

district court clerk would need to refer it to a district court

judge, preferably the judge that entered the writ and judgment

of possession.     The district court judge would then need to

review and decide the motion.        The judge or clerk would

thereafter need to enter an order granting or denying the

motion, and also file a notice of its entry so that the ICA

would be alerted.     If the IFP motion were granted, the order

granting IFP status would then need to come to the attention of

ICA staff or judges so that the appeal could proceed.             If the

IFP motion were denied, Tigilau would have had the option of

then filing another motion in the ICA pursuant to HRAP Rule

24(a).   Almost all of these intermediary steps would be avoided

if the ICA ruled on the motion in the first instance, as it has

discretion to do.16




16    The dissent cites to Goo v. Arakawa, 132 Hawaiʻi 304, 317, 321 P.3d 655,
668 (2014), for the proposition that “[r]emand to the lower court [for
factual determinations] protects the ‘orderly operation of the judicial
system’ by leaving fact-finding powers with the trial courts and review of
the trial courts’ discretion to the appellate courts.” Goo addressed
situations where a fact-intensive inquiry could be required in order to
determine whether mootness on appeal was the result of happenstance or a
party’s voluntary action; Goo indicated that in such circumstances, it would
be appropriate for an appellate court to remand the case to the trial court
for its evaluation. 132 Hawaiʻi at 317-18, 321 P.3d at 668-69. Goo
addressed a special situation in which the appellate court may lack
sufficient information. In this case, the ICA had sufficient information to
rule on Tigilau’s IFP motion. Therefore, Goo is inapposite.


                                      17
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **

      Thus, under the circumstances of this case, with Tigilau

being a self-represented defendant, and because she submitted

sufficient financial information, the ICA should have addressed

her IFP motions without requiring her to file a motion in

district court.

      Further, it is also significant that Tigilau did not cite

to HRAP Rule 24 in either of her IFP motions as a basis for her

request for waiver of costs on appeal.         The ICA analyzed

Tigilau’s IFP motions strictly according to the language of HRAP

Rule 24(a).    HRS § 607-3, however, also provides an independent

basis for the grant of an IFP motion.17        Blaisdell analyzed a

self-represented prisoner’s IFP motion in a civil case solely

under the “onerous” standard of HRS § 607-3, 113 Hawaiʻi at 319,
151 P.3d at 800, despite the existence of a specific circuit

court rule governing IFP requests based on “good cause.”18            Based

on the financial information provided in Tigilau’s second IFP

motion, payment of appellate filing fees would clearly have been

“onerous” to Tigilau, as “excessively burdensome so as to cause

17    See supra note 2. Thus, an amendment to HRAP Rule 24 was not necessary
for the ICA to address Tigilau’s motion, as maintained by the dissent. We
agree with the dissent, however, that HRAP Rule 24 should be amended to
obviate the inefficiencies inherent in the structure of the rule.

18    See supra note 3.


                                     18
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER       **

hardship.” Id.   Hence, the ICA abused its discretion in denying

Tigilau’s second IFP motion based on both HRAP Rule 24(a) and

HRS § 607-3.19

      The ICA’s dismissal of Tigilau’s appeal, based on its

denial of her second IFP motion, which should have been granted,

contravenes the policy of determining cases on the merits.              The

ICA therefore also abused its discretion in dismissing Tigilau’s

appeal.

B.    When courts have discretion in applying court rules or
      statutes, they must consider the access to justice
      principle of reducing barriers to the civil justice system

      Tigilau also argues on certiorari that “Defendant-

Appella[nt] Christy Tigilau doesn’t have any funds and the

courts know that.     They know that Christy Tigilau Defendant-

Appella[nt] doesn’t have any funds therefore she feels the

courts won’t let her state her side of the case which is a

denial of access to this court.”          Tigilau also highlights the


19    The dissent maintains that HRS § 607-3 is not an independent basis for
granting an IFP motion because HRAP Rule 24(a) merely sets out a process for
invoking HRS § 607-3, which provides the standard for granting an IFP motion.
Yet, HRAP Rule 24(a) is much more than a mere rule of process, as it requires
an appellant to also show “the party’s inability to pay the required filing
fees or to give security for costs, the party’s belief that [the party] is
entitled to redress, and a statement of the issues that the party intends to
present on appeal.” Thus, HRAP Rule 24(a) provides standards for IFP status
that do not exist in HRS § 607-3, which only requires a showing that payment
of filing fees would be “onerous.”


                                     19
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

fact that she is not an attorney and relies on Haines v. Kerner,

404 U.S. 519 (1972) (per curiam), for the proposition that

courts should be more lenient with self-represented litigants

than with trained attorneys.

       In Haines, the United States Supreme Court made clear that

complaints by self-represented litigants are to be held “to less

stringent standards than formal pleadings drafted by lawyers[.]”
404 U.S. at 520.    Similarly, a fundamental tenet of Hawaiʻi law

is that submissions of self-represented litigants should be

interpreted liberally.     Waltrip, 140 Hawaiʻi at 239, 398 P.3d at

828.    In addition, this court has stated that “[i]n some

instances, a plaintiff’s [self-represented] status might warrant

a court’s refusal to impose any costs or attorney’s fees,”

although “the right of self-representation is not . . . a

license not to comply with the relevant rules of procedural and

substantive law.”    Lepere v. United Pub. Workers, Local 646,

AFL-CIO, 77 Hawaiʻi 471, 473 n.2, 887 P.2d 1029, 1031 n.2 (1995)

(citations, internal quotation marks, and original brackets

omitted).

       As contended by Tigilau, the denial of IFP status to those

like her affects access to justice in civil matters for those

unable to afford legal representation.      Our judiciary has taken
                                   20
**    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      **

an active role in seeking to advance access to justice in civil

cases, especially for self-represented litigants.            Rule 21

(2015) of the Rules of the Supreme Court of the State of Hawaiʻi

created the Hawaiʻi Access to Justice Commission, whose purposes

under subsection (b) include reducing barriers to the civil

justice system by giving input on existing laws and court rules

that may affect meaningful access to justice for low-income

Hawaiʻi residents (subsection 7) and encouraging judges to take a

leadership role in expanding access to civil justice (subsection

8).

       This court has long adhered to the policy of affording

litigants the opportunity to be heard on the merits whenever

possible.     Morgan v. Planning Dep’t, 104 Hawaiʻi 173, 180-81, 86
P.3d 982, 989-90 (2004) (citation omitted).          Yet, the dissent

supports an application of HRAP Rule 24 that would deny Tigilau

any review of the merits her appeal.20         The dissent supports the

ICA’s dismissal of appeals “where litigants have not paid the

appropriate fees or secured IFP status[,]” even if a litigant


20    We note that pursuant to HRS § 641-1(a) (2016), civil appeal deadlines
are prescribed by court rule. As Tigilau was appealing January 10, 2019
decisions, the ICA would have been without appellate jurisdiction over a new
notice of appeal filed by Tigilau after the ICA’s June 20, 2019 dismissal of
her appeal. Thus, adoption of the dissent’s position would have denied
Tigilau access to our appellate courts regarding the merits of her appeal.

                                     21
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   **

could have secured IFP status if the ICA had chosen to exercise

its discretion to rule on the IFP motion itself.

      Our state courts should embrace access to justice

principles in practice.     In furtherance of such principles, we

therefore now hold that, consistent with the fundamental tenet

of Hawaiʻi law that submissions of self-represented litigants

should be interpreted liberally, Waltrip, 140 Hawaiʻi at 239, 398
P.3d at 828, when courts have discretion in applying court rules

or statutes, they must consider the access to justice principle

of reducing barriers to the civil justice system for self-

represented litigants.

                            V.   Conclusion

      We therefore grant Tigilau’s July 10, 2019 motion for IFP

status on appeal, vacate the ICA’s June 20, 2019 “Order

Dismissing Appeal,” and remand this case to the ICA for further

proceedings consistent with this opinion.

Christy Tigilau                         /s/ Sabrina S. McKenna
petitioner pro se
                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson




                                   22